                                                                                              FILED
UNITED STATES DISTRICT COURT                                                                  CLERK
EASTERN DISTRICT OF NEW YORK                                                      1:52 pm, Jul 26, 2019
------------------------------------------------------------X
LYNN KLEIMAN, individually and as                                                    U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF NEW YORK
representative of the Estate of Ora Levine,
                                                                                     LONG ISLAND OFFICE
                                   Plaintiff,                   ORDER
                                                                18-CV-4172 (SJF)(GRB)
                 - against-

KINGS POINT CAPITAL MANAGEMENT, LLC,
and JEFFREY BATES,

                                    Defendants.
------------------------------------------------------------X
FEUERSTEIN, District Judge:

        Before the Court is a Report and Recommendation (Athe Report@) of the Honorable Gary

R. Brown, United States Magistrate, dated July 11, 2019, see Docket Entry (“DE”) [54],

recommending that defendants’ motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure be deemed withdrawn without prejudice to refiling. The Report further

advised the parties, inter alia, (1) that A[a]ny written objections to th[e] Report . . . must be filed

with the Clerk of the Court within fourteen (14) days of service,” and (2) that a A[f]ailure to file

objections within fourteen (14) days will preclude further review of this report and

recommendation either by the District Court or the Court of Appeals.” Report at 3 (emphasis

omitted) (citing 28 U.S.C. ' 636(b)(1); FED. R. CIV. P. 6(A), 72(b); Meija v. Roma Cleaning,

Inc., 751 F. App’x 134, 136 (2d Cir. 2018); Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d Cir.

2008)). Although a copy of the Report was served upon counsel for all parties via ECF on the

date it was issued, no objections have been filed, nor has any party sought an extension to do so.

For the reasons set forth below, Magistrate Judge Brown=s Report is adopted in its entirety.

I. DISCUSSION

A. Standard of Review

        Any party may serve and file written objections to a report and recommendation of a
magistrate judge within fourteen (14) days after being served with a copy thereof. 28 U.S.C.

' 636(b)(1); FED. R. CIV. P. 72(b)(2). Any portion of such a report and recommendation to

which a timely objection has been made is reviewed de novo. 28 U.S.C. ' 636(b)(1); FED. R.

CIV. P. 72(b)(3). However, the Court is not required to review the factual findings or legal

conclusions of the magistrate judge as to which no proper objections are interposed. See

Thomas v. Arn, 474 U.S. 140, 150, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985). Indeed, “[w]here

parties receive clear notice of the consequences, failure to timely object to a magistrate’s report

and recommendation operates as a waiver of further judicial review of the magistrate’s decision.”

Smith v. Campbell, 782 F.3d 93, 102 (2d Cir. 2015) (quoting Mario v. P & C Food Markets, Inc.,

313 F.3d 758, 766 (2d Cir. 2002)).

       Nonetheless, the waiver rule is “nonjurisdictional” and, thus, the Court may excuse a

violation thereof “in the interests of justice.” King v. City of N.Y., Dep=t of Corr., 419 F. App=x

25, 27 (2d Cir. 2011) (summary order) (quoting Roldan v. Racette, 984 F.2d 85, 89 (2d Cir.

1993)); see also DeLeon v. Strack, 234 F.3d 84, 86 (2d Cir. 2000). “Such discretion is exercised

based on, among other factors, whether the defaulted argument has substantial merit or, put

otherwise, whether the magistrate judge committed plain error in ruling against the defaulting

party.” Spence v. Superintendent, Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir.

2000); accord King, 419 F. App=x at 27.

       To accept the magistrate=s report and recommendation absent a timely objection, the

court need only be satisfied that there is no clear error on the face of the record. See FED. R.

CIV. P. 72(b); Baptichon v. Nevada State Bank, 304 F. Supp. 2d 451, 453 (E.D.N.Y. 2004), aff'd,

125 F. App'x 374 (2d Cir. 2005). Whether or not proper objections have been filed, the district


                                                  2
judge may, after review, accept, reject, or modify any of the magistrate judge’s findings or

recommendations. 28 U.S.C. ' 636(b)(1); FED. R. CIV. P. 72(b).

B. Review of the Report

        No party has filed objections to the Report within the time prescribed in 28 U.S.C.

§636(b)(1)(C), nor has any party sought an extension of the deadline. As the parties were

provided with adequate notice of the Report and an express warning of the consequences of a

failure to timely file objections thereto, their failure to interpose timely objections to the Report

operates as a waiver of further judicial review. See Caidor, 517 F.3d at 602-03; Mario, 313

F.3d at 766. Thus, this Court is not obligated to conduct a de novo review of the findings and

conclusions in the Report, but rather “need only satisfy itself that there is no clear error on the

face of the record to accept a magistrate judge’s report and recommendation.” Safety-Kleen Sys.,

Inc. v. Silogram Lubricants Corp., No. 12-CV-4849, 2013 WL 6795963, at *1 (E.D.N.Y. Dec.

23, 2013). After a careful review of the Report, the Court finds no plain error in either the

reasoning or the conclusions reached therein, and accordingly, adopts it in its entirety.

II. CONCLUSION

       The Report is adopted in its entirety, and the motion to dismiss, DE [52], is deemed

withdrawn. Defendants may refile the motion by October 31, 2019. Consistent with this

Court’s rules, the parties may establish a consensual briefing schedule to meet this deadline.

See Individual Rule 4(D)(ii). Should defendants decide to forego resubmission of the motion,

they must notify the Court by electronically-filed letter no later than September 5, 2019.




                                                  3
       The status conference scheduled for October 2, 2019 is adjourned to December 4, 2019

in courtroom 1010 of the Central Islip courthouse.

SO ORDERED.


                                                      /s/
                                                     Sandra J. Feuerstein
                                                     United States District Judge

Dated: July 26, 2019
       Central Islip, New York




                                               4
